Exhibit 10.2.1

INCREMENTAL FACILITY AMENDMENT TO CREDIT AGREEMENT

This Incremental Facility Amendment to Credit Agreement, dated as of
September 27, 2006 (this “Amendment”), is entered into among Ameripath, Inc., a
Delaware corporation (the “Borrower”), the Lenders signatory hereto and Wachovia
Bank, National Association, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and amends the Credit
Agreement dated as of January 31, 2006 (as amended to the date hereof and as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) entered into among the Borrower, Ameripath
Holdings, Inc., the Subsidiary Guarantors named therein, the institutions from
time to time party thereto as Lenders (the “Lenders”), the Administrative Agent
and the other agents and arrangers named therein. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement. The Lenders signatory hereto and the Lenders which have
executed an Incremental Facility Lender Addendum are hereinafter referred to as
the “Additional Lenders.”

WITNESSETH:

WHEREAS, the Borrower desires to make certain amendments to the Credit
Agreement; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has
requested that the Additional Lenders increase the aggregate Revolving
Commitments under the Credit Agreement by $10,000,000 on the terms and
conditions set forth in this Amendment.

WHEREAS, the Additional Lenders are willing to provide such Incremental
Extension of Credit to the Borrower pursuant to the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments Relating to Additional Revolving Commitments

The Credit Agreement is, effective as of the date specified in Section 2 of this
Amendment, amended as set forth below:

(a) Amendments to Section 1.01 of the Credit Agreement. Section 1.01 is hereby
amended as follows:

(i) The definition of “Revolving Commitment” shall be amended and restated in
its entirety to read as follows:

“Revolving Commitment”: as to any Lender, its Original Revolving Commitment
and/or Additional Revolving Commitment, as applicable.”;



--------------------------------------------------------------------------------

(ii) The following new definitions shall be added to Section 1.01 in
alphabetical order:

“Additional Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, after the
Incremental Facility Closing Date, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Additional Revolving Commitment is set forth in Schedule I to the Amendment
Lender Addendum delivered by such Lender on the Amendment Effective Date. The
aggregate amount of the Lenders’ Additional Revolving Commitments is
$10,000,000.

“Revolving Facility Amendment”: Incremental Facility Amendment to this
Agreement, dated as of September 27, 2006, among the Borrower, the
Administrative Agent and the Lenders party thereto.

“Revolving Facility Amendment Lender Addendum”: the Lender Addendum is
substantially in the form attached to the Incremental Facility Amendment as
Exhibit A.

“Original Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder immediately
prior to the Incremental Facility Closing Date, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Original Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Original Revolving Commitments immediately prior to the Incremental
Facility Closing Date is $95,000,000.

Section 2. Conditions Precedent to the Effectiveness of This Amendment

(a) Section 1 of this Amendment shall become effective as of the date (the
“Incremental Facility Closing Date”) when, and only when, each of the following
conditions precedent shall have been (or are or will be substantially
concurrently therewith) satisfied or waived by the Administrative Agent:

(i) The Administrative Agent shall have received this Amendment, duly executed
by the Borrower, the Administrative Agent and the Additional Lenders;

 

-2-



--------------------------------------------------------------------------------

(ii) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Amendment, shall be reasonably satisfactory in all respects to the
Administrative Agent;

(iii) After giving effect to Amendment, all conditions precedents in
Section 4.02 of the Credit Agreement shall be satisfied;

(iv) The Borrower shall have paid all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto);

(v) The Administrative Agent shall have received (i) an Incremental Facility
Amendment Lender Addendum from each of the Additional Lenders;

(vi) The Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenants after giving effect to the Additional Revolving
Commitment;

(vii) The Borrower shall have paid to each Additional Lender a fee equal to
.625% of each Additional Lender’s Additional Revolving Commitment;

(viii) Each Additional Lender shall have received, if requested, at least three
days in advance of the Incremental Facility Closing Date, one or more Notes
payable to the order of such Additional Lender duly executed by the Borrower in
substantially the form of Exhibit G to the Credit Agreement; and

(ix) The Administrative Agent shall have received a legal opinion, in form and
substance reasonably satisfactory to the Administrative Agent, from Ropes & Gray
LLP, special counsel to the Loan Parties.

Section 3. Representations and Warranties

On and as of the Incremental Facility Closing Date, after giving effect to this
Amendment, each Loan Party hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms and the Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms; and

 

-3-



--------------------------------------------------------------------------------

(b) after giving effect to this Amendment, neither the modification of the
Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment:

(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens, except as may be required by the terms
of this Amendment.

Section 4. Fees and Expenses

The Borrower agrees to pay on the Incremental Facility Closing Date all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto).

Section 5. Reference to and Effect on the Loan Documents

(a) As of the Incremental Facility Closing Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Incremental Facility
Closing Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(d) This Amendment is a Loan Document.

 

-4-



--------------------------------------------------------------------------------

Section 6. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 7. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 8. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 9. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 10. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 11. Incremental Facility Amendment Lender Addendum

Each Additional Lender shall deliver to the Administrative Agent an Incremental
Facility Amendment Lender Addendum duly executed by such Lender, the Borrower
and the Administrative Agent.

 

-5-



--------------------------------------------------------------------------------

Section 12. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 13. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

AMERIPATH, INC. By:  

/s/ David L. Redmond

Name:   David L. Redmond Title:   President and CFO

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:  

/s/ Scott Santa Cruz

Name:   Scott Santa Cruz Title:   Director

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Scott Santa Cruz

Name:   Scott Santa Cruz Title:   Director

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:  

/s/ Scottye Lindsey

Name:   Scottye Linsey Title:   Director By:  

/s/ Diane F. Rolfe

Name:   Diane F. Rolfe Title:   Director UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 